Case 3:19-cr-00164-CWR-LRA Document 35 Filed 10/24/19 Page 1 of 2
                                                         81,7('67$7(6',675,&7&2857
                                                        6287+(51',675,&72)0,66,66,33,


                                                                FILE D
                                                                   Oct 24 2019
                                                          $57+85-2+16721&/(5.
                                                                        
                                                      %\BBBBBBBBBBBBBBBBB'HSXW\&OHUN
                                                          BBBBBBBBBBBBBBBBB




                                                 January 6, 2020
Case 3:19-cr-00164-CWR-LRA Document 35 Filed 10/24/19 Page 2 of 2




                    24th     October
